 



EXHIBIT 10.3
[Series      ]
LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
          THIS STOCK APPRECIATION RIGHTS AGREEMENT (“Agreement”) is made as of
                    , 20      (the “Grant Date”), by and between LIBERTY GLOBAL,
INC., a Delaware corporation (the “Company”), and the individual whose name,
address and social security/payroll number appear on the signature page hereto
(the “Grantee”).
          The Company has adopted the Liberty Global, Inc. 2005 Incentive Plan,
as amended and restated (the “Plan”), which by this reference is made a part
hereof, for the benefit of eligible employees of, and independent contractors
providing services to, the Company and its Subsidiaries. Capitalized terms used
and not otherwise defined herein will have the meaning given thereto in the
Plan.
          Pursuant to the Plan, the Compensation Committee (the “Committee”)
appointed by the Board pursuant to Section 3.1 of the Plan to administer the
Plan has determined that it would be in the interest of the Company and its
stockholders to award a stock appreciation right to Grantee, subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.
          The Company and the Grantee therefore agree as follows:
          1. Definitions. The following terms, when used in this Agreement, have
the following meanings:
          “Base Price” means $                     per LBTY     share.
          “Business Day” means any day other than Saturday, Sunday or a day on
which banking institutions in Denver, Colorado, are required or authorized to be
closed.
          “Cause” has the meaning specified for “cause” in Section 11.2(b) of
the Plan.
          “Close of Business” means, on any day, 5:00 p.m., Denver, Colorado
time.
          “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.
          “Committee” has the meaning specified in the recitals to this
Agreement.
          “Company” has the meaning specified in the preamble to this Agreement.

 



--------------------------------------------------------------------------------



 



          “Corresponding Day” means with respect to each month, the day of that
month that is the same day of the month as the Grant Date; provided that, for
any month for which there is not a day corresponding to the Grant Date, then the
Corresponding Day shall be the last day of such month. By way of example, if the
Grant Date was the 31st of December, the Corresponding Day in June would be the
30th.
          “Grant Date” has the meaning specified in the preamble to this
Agreement.
          “Grantee” has the meaning specified in the preamble to this Agreement.
          “LBTY    ” means the Series ___common stock, par value $.01 per share,
of the Company.
          “Plan” has the meaning specified in the recitals of this Agreement.
          “Required Withholding Amount” has the meaning specified in Section 5
of this Agreement.
          “SAR” has the meaning specified in Section 2 of this Agreement.
          “Special Termination Period” has the meaning specified in Section 7(d)
of this Agreement.
          “Term” has the meaning specified in Section 2 of this Agreement.
          “Termination of Service” means the Grantee’s provision of services to
the Company and its Subsidiaries as an officer, employee or independent
contractor, terminates for any reason.
          “Third Party Administrator” means the company that has been selected
by the Company to maintain the database of the Plan and to provide related
services, including but not limited to equity grant information, transaction
processing and grantee interface.
          “Year of Continuous Service” has the meaning specified in Section 7(d)
of this Agreement.
          2. Grant of Stock Appreciation Right. Subject to the terms and
conditions herein, pursuant to the Plan, the Company grants to the Grantee a
Free-Standing SAR with respect to the number of shares of LBTY     set forth on
the signature page hereto (each a “SAR” and collectively the “SARs”). Upon
exercise of a SAR in accordance with this Agreement, the Company will, subject
to Section 5 below, pay to the Grantee consideration equal to the amount, if
any, by which the Fair Market Value of a share of LBTY     as of the date on
which such exercise is considered to occur pursuant to Section 4 exceeds the
Base Price of such SAR. The SARs, to the extent they have become exercisable in
accordance with Section 3, will be exercisable during the period commencing on
the Grant Date and expiring at the Close of Business on ___, 20 ___(the “Term”),
subject to earlier termination as provided in Section 7. The Base Price and
number of SARs are subject to adjustment pursuant to Section 11.

2



--------------------------------------------------------------------------------



 



          3. Conditions of Exercise. Unless otherwise determined by the
Committee in its sole discretion, the SARs will be exercisable only in
accordance with the conditions stated in this Section 3.
     (a) Except as otherwise provided in Section 11.1(b) of the Plan or in the
last sentence of this Section 3(a), the SARs will not be exercisable until six
months from the Grant Date and may be exercised thereafter only to the extent
they have become exercisable in accordance with the following schedule:

  (i)   On the Corresponding Day in the sixth month following the Grant Date,
12.5% of the SARs will be exercisable;     (ii)   On the Corresponding Day in
the ninth month following the Grant Date and on the Corresponding Day in each
third month thereafter, an additional 6.25% of the SARs will become exercisable;
and     (iii)   On and after the Corresponding Day in the forty-eighth
(48) month following the Grant Date, 100% of the SARs will be exercisable.

Notwithstanding the foregoing, (x) all SARs will become exercisable on the date
of Termination of Service if the Termination of Service occurs by reason of
Grantee’s death or Disability, and (y) if the Termination of Service is by the
Company or a Subsidiary without Cause (as determined in the sole discretion of
the Committee) more than six months after the Grant Date, the Grantee will be
entitled to exercise all SARs that had previously become exercisable, plus the
product of (x) one-third (1/3) of the additional number of SARs that would have
become exercisable on the next following date set forth in the above schedule,
times (y) the number of full months of employment completed since the most
recent date of vesting specified in the foregoing schedule.
     (b) To the extent the SARs become exercisable, all or any of such SARs may
be exercised (at any time or from time to time, except as otherwise provided
herein) until expiration of the Term or earlier termination thereof.
     (c) The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the SARs and that the exercise by the Grantee of SARs will be subject to the
further condition that such exercise is made in accordance with all such rules
and regulations as the Committee may determine are applicable thereto.
          4. Manner of Exercise. The SARs will be considered exercised (as to
the number of SARs specified in the notice referred to in Section 4(a) below) on
the latest of (i) the date of exercise designated in the written notice referred
to in Section 4(a) below, (ii) if the date so designated is not a Business Day,
the first Business Day following such date or (iii) the earliest Business Day by
which the following have occurred:

3



--------------------------------------------------------------------------------



 



     (a) The Grantee has either (i) notified the Third Party Administrator
through its website or by telephone (see Section 12) of the exercise, or
(ii) submitted to the Company a properly executed written notice of exercise in
such form as the Committee may require containing such representations and
warranties as the Committee may require and designating, among other things, the
date of exercise and the number of SARs to be exercised; and
     (b) The Company has received such other documentation, if any, that the
Committee may reasonably require.
          5. Mandatory Withholding for Taxes. The Grantee acknowledges and
agrees that the Company will deduct from the cash or shares of LBTY    
otherwise payable or deliverable upon exercise of any SARs, an amount of cash, a
number of shares of LBTY     (valued at their Fair Market Value on the date of
exercise) or a combination of the foregoing that is equal to the amount, if any,
of all national, state and local taxes required to be withheld by the Company
upon such exercise, as determined by the Committee (the “Required Withholding
Amount”).
          6. Payment or Delivery by the Company. As soon as practicable after
receipt of all items referred to in Section 4, and subject to the withholding
referred to in Section 5, the Company will deliver or cause to be delivered to
or at the direction of the Grantee the amount of consideration determined under
the second sentence of Section 2 above, which consideration shall consist of
cash, shares of LBTY     (valued at their Fair Market Value on the date of
exercise) or a combination of the foregoing, as determined by the Committee. Any
delivery of shares of LBTY     will be deemed effected for all purposes when
(i) a certificate representing such shares or statement of holdings reflecting
such shares held for the benefit of Grantee in uncertificated form by a third
party service provider designated by the Company has been delivered personally
to the Grantee or, if delivery is by mail, when the certificate or statement of
holdings has been deposited in the United States mail, addressed to the Grantee,
or (ii) confirmation of deposit into the designated broker’s account of such
shares, in written or electronic format, is first made available to Grantee. Any
cash payment will be deemed effected when the Company or a Subsidiary makes the
payment by any of the following means: (i) by check , payable to or at the
direction of the Grantee and in the amount equal to the amount of the cash
payment, delivered personally to or at the direction of the Grantee or deposited
in the United States mail, addressed to the Grantee or his or her nominee, or
(ii) by delivery of the amount of such cash payment by electronic transfer to
Grantee’s designated account.
          7. Early Termination of the SARs. Unless otherwise determined by the
Committee in its sole discretion, the SARs will terminate, prior to the
expiration of the Term, at the time specified below:
     (a) Subject to Section 7(b), if Termination of Service occurs other than
(i) by the Company or a Subsidiary (whether for Cause or without Cause) or
(ii) by reason of Grantee’s death or Disability, then the SARs will terminate at
the Close of Business on the first Business Day following the expiration of the
90-day period which began on the date of Termination of Service.

4



--------------------------------------------------------------------------------



 



     (b) If the Grantee dies (i) prior to Termination of Service or prior to the
expiration of a period of time following Termination of Service during which the
SARs remain exercisable as provided in Section 7(a) or Section 7(c), as
applicable, the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of the Grantee’s death, or (ii) prior to the expiration of a period of time
following Termination of Service during which the SARs remain exercisable as
provided in Section 7(d), the SARs will terminate at the Close of Business on
the first Business Day following the expiration of (A) the one-year period which
began on the date of the Grantee’s death or (B) the Special Termination Period,
whichever period is longer.
     (c) Subject to Section 7(b), if Termination of Service occurs by reason of
Disability, then the SARs will terminate at the Close of Business on the first
Business Day following the expiration of the one-year period which began on the
date of Termination of Service.
     (d) If Termination of Service is by the Company or a Subsidiary without
Cause (as determined in the sole discretion of the Committee), the SARs will
terminate at the Close of Business on the first Business Day following the
expiration of the Special Termination Period. The Special Termination Period is
the period of time beginning on the date of Termination of Service and
continuing for the number of days that is equal to the sum of (a) 90, plus
(b) 180 multiplied by the Grantee’s total Years of Continuous Service, provided
that the Special Termination Period will in any event expire on the second
anniversary of the date of Termination of Service. A Year of Continuous Service
means a consecutive 12-month period, measured by the Grantee’s hire date (as
reflected in the payroll records of the Company or a Subsidiary) and the
anniversaries of that date, during which the Grantee is employed by the Company
or a Subsidiary without interruption. For purposes of determining the Grantee’s
Years of Continuous Service, Grantee’s employment with the Company’s former
parent, Liberty Media Corporation (“LMC”), and any predecessor of the Company or
LMC will be included, provided that the Grantee’s hire date with the Company or
a Subsidiary occurred within 30 days following the Grantee’s termination of
employment with LMC or such predecessor. If the Grantee was employed by a
Subsidiary at the time of such Subsidiary’s acquisition by the Company, the
Grantee’s employment with the Subsidiary prior to the acquisition date will not
be included in determining the Grantee’s Years of Continuous Service unless the
Committee, in its sole discretion, determines that such prior employment will be
included. Notwithstanding the foregoing, the business combination in which
Liberty Media International, Inc. and UnitedGlobalCom, Inc. and their respective
Subsidiaries became Subsidiaries of the Company on June 15, 2005 shall not be
deemed an acquisition of any such Subsidiary by the Company for purpose of the
preceding sentence.
     (e) If Termination of Service is by the Company or a Subsidiary for Cause,
then the SARs will terminate immediately upon such Termination of Service.
          In any event in which the SARs remain exercisable for a period of time
following the date of Termination of Service as provided above, the SARs may be
exercised during such

5



--------------------------------------------------------------------------------



 



period of time only to the extent the same were exercisable as provided in
Section 3 above on such date of Termination of Service. Unless the Committee
otherwise determines, neither a change of the Grantee’s employment from the
Company to a Subsidiary or from a Subsidiary to the Company or another
Subsidiary, nor a change in Grantee’s status from an independent contractor to
an employee, will be a Termination of Service for purposes of this Agreement if
such change of employment or status is made at the request or with the express
consent of the Company. Unless the Committee otherwise determines, however, any
such change of employment or status that is not made at the request or with the
express consent of the Company and any change in Grantee’s status from an
employee to an independent contractor will be a Termination of Service within
the meaning of this Agreement. Notwithstanding any period of time referenced in
this Section 7 or any other provision of this Section 7 that may be construed to
the contrary, the SARs will in any event terminate upon the expiration of the
Term.
          8. Automatic Exercise of SARs. Immediately prior to the termination of
SARs, as provided in Section 7(a), 7(b), 7(c) or 7(d) above or upon expiration
of the Term, all remaining SARs then exercisable will be deemed to have been
exercised by the Grantee. Notwithstanding any other provision of this Agreement,
no exercise of SARs will be deemed to occur upon Termination of Service for
Cause.
          9. Nontransferability. During the Grantee’s lifetime, the SARs are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee or the Grantee’s court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the SARs will pass upon the Grantee’s death and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on such form as may be
prescribed by the Committee, provided that no such designation will be effective
unless so filed prior to the death of the Grantee. If no such designation is
made or if the designated beneficiary does not survive the Grantee’s death, the
SARs will pass by will or the laws of descent and distribution. Following the
Grantee’s death, the SARs, if otherwise exercisable, may be exercised by the
person to whom such right passes according to the foregoing and such person will
be deemed the Grantee for purposes of any applicable provisions of this
Agreement.
          10. No Stockholder Rights. The Grantee will not, by reason of the
Award granted under this Agreement, be deemed for any purpose to be, or to have
any of the rights of, a stockholder of the Company with respect to any shares of
LBTY    , nor will the existence of this Agreement affect in any way the right
or power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 11.16 of the
Plan.
          11. Adjustments. The SARs will be subject to adjustment (including,
without limitation, as to the number of SARs and the Base Price per share) in
the sole discretion of the Committee and in such manner as the Committee may
deem equitable and appropriate in connection with the occurrence of any of the
events described in Section 4.2 of the Plan following the Grant Date.

6



--------------------------------------------------------------------------------



 



          12. Restrictions Imposed by Law. Without limiting the generality of
Section 11.8 of the Plan, the Grantee will not exercise any SARs, and the
Company will not be obligated to make any cash payment or issue or cause to be
issued any shares of LBTY    , if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of LBTY     are listed or quoted. The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
SARs or the resulting payment of cash or issuance of shares of LBTY     to
comply with any such law, rule, regulation or agreement.
          13. Notice. Unless the Company notifies the Grantee in writing of a
different procedure:
     (a) any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid, overnight courier, freight prepaid or
sent by facsimile and addressed as follows:
Liberty Global, Inc.
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax: 303-220-6691
     (b) any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., either through its UBS One
Source website at www.ubs.com/onesource/LBTY     or by telephone at
1-866-544-2927.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.
          14. Amendment. Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee. Without limiting the generality of the foregoing, without the consent
of the Grantee,
     (a) this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders and, provided, in each case, that such changes
will not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to reform the Award made hereunder as contemplated by
Section 11.18 of the Plan or to exempt the Award made

7



--------------------------------------------------------------------------------



 



hereunder from coverage under Section 409A, or (iv) to make such other changes
as the Company, upon advice of counsel, determines are necessary or advisable
because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities laws; and
     (b) subject to any required action by the Board or the stockholders of the
Company, the SARs granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any SARs to the
extent then exercisable.
          15. Grantee Employment.
          (a) Nothing contained in this Agreement, and no action of the Company
or the Committee with respect hereto, will confer or be construed to confer on
the Grantee any right to continue in the employ or service of the Company or any
of its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without cause.
          (b) The Award hereunder is special incentive compensation that will
not be taken into account, in any manner, as salary, earnings, compensation,
bonus or benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
          (c) It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 3 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement, if any, will not be enhanced hereby.
          (d) In the event of any inconsistency between the terms hereof or of
the Plan and any employment, severance or other agreement with the Grantee, the
terms hereof and of the Plan shall control.
          16. Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge,

8



--------------------------------------------------------------------------------



 



and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same will be void, and (ii) no right
or benefit hereunder will in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the Grantee or other person entitled to such
benefits
          17. Data Privacy.
          (a) The Grantee’s acceptance hereof shall evidence the Grantee’s
explicit and unambiguous consent to the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data by and among, as
applicable, the Grantee’s employer (the “Employer”) and the Company and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company and the Employer may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, bonus and employee benefits,
nationality, job title and description, any shares of stock or directorships or
other positions held in the Company, its subsidiaries and affiliates, details of
all options, stock appreciation rights, restricted shares, restricted share
units or any other entitlement to shares of stock or other Awards granted,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor,
annual performance objectives, performance reviews and performance ratings, for
the purpose of implementing, administering and managing Awards under the Plan
(“Data”).
          (b) The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipients’ country (e.g. the United States) may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any shares of stock acquired with respect to an Award.
          (c) The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. The Grantee understands, however, that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of a refusal
to consent or withdrawal of consent, the Grantee may contact the Grantee’s local
human resources representative.
          18. Governing Law. This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any

9



--------------------------------------------------------------------------------



 



action to interpret or enforce this Agreement and irrevocably waives any
objection to jurisdiction that such party may have based on inconvenience of
forum.
          19. Construction. References in this Agreement to “this Agreement” and
the words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits
and Schedules appended hereto. This Agreement is entered into, and the Award
evidenced hereby is granted, pursuant to the Plan and shall be governed by and
construed in accordance with the Plan and the administrative interpretations
adopted by the Committee thereunder. The word “include” and all variations
thereof are used in an illustrative sense and not in a limiting sense. All
decisions of the Committee upon questions regarding this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
          20. Duplicate Originals. The Company and the Grantee may sign any
number of copies of this Agreement. Each signed copy will be an original, but
all of them together represent the same agreement.
          21. Rules by Committee. The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Committee may adopt from time to time.
          22. Entire Agreement. This Agreement is in satisfaction of and in lieu
of all prior discussions and agreements, oral or written, between the Company
and the Grantee regarding the subject matter hereof. The Grantee and the Company
hereby declare and represent that no promise or agreement not herein expressed
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the Grantee and the Company regarding the Award.
This Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, successors and assigns.
          23. Grantee Acceptance. The Grantee will signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company. If the Grantee does not
execute and return this Agreement within 60 days of the Grant Date, the grant of
the SARs shall be null and void.

10



--------------------------------------------------------------------------------



 



Signature Page to Stock Appreciation Rights Agreement (Series      )
dated as of                     , 20      between Liberty Global, Inc., and
Grantee

                  LIBERTY GLOBAL, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

                  ACCEPTED:    
 
                     
 
  Grantee Name:        
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
  Optionee ID:        
 
           

Grant No.                                         
Number of shares of LBTY       as to which Free-Standing SAR is granted:       
                                          

11